Citation Nr: 1815947	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to July 29, 2013, for the grant of entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2018, the Veteran filed an application for Specially Adaptive Housing and in February 2018 he filed an application for entitlement to a total disability rating based on individual unemployability (TDIU); these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  Prior to July 29, 2013, the Veteran did not have a single service-connected disability rated as 100 percent disabling.

2.  Prior to July 29, 2013, the Veteran was not "permanently housebound" as defined by VA regulation.


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 2013, for the grant of SMC at the housebound rate have not been met.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be awarded an effective date prior to July 29, 2013, for the grant of SMC based on housebound criteria.  

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1).

In a November 2013 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective July 29, 2013.  The Veteran did not disagree with the effective date assigned for that rating.  Prior to July 29, 2013, none of the Veteran's service-connected disabilities were rated as 100 percent disabling such that SMC at the statutory housebound rate would be warranted.

SMC at the housebound rate is also payable when a veteran is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

There is also no evidence that indicates the Veteran has been confined to his dwelling or immediate premises as a direct result of service-connected disabilities, nor has he been institutionalized.  Thus, the record does not establish he is permanently housebound within the meaning of 38 C.F.R. § 3.350(i)(2). 

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim, and an effective date prior to July 29, 2013, for the grant of entitlement to SMC at the housebound rate is not warranted.
VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated October 2014 and October 2015.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


ORDER

An effective date prior to July 29, 2013, for the grant of entitlement to SMC at the housebound rate is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


